   8:21-cv-00049-BCB-MDN Doc # 15 Filed: 04/13/21 Page 1 of 1 - Page ID # 55




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JESSICA VANICEK, Personal
Representative of the Estate of Ryan T.
Vanicek;                                                                   8:21CV49

                         Plaintiff,
                                                                            ORDER
          vs.

KENNETH E. KRATT, and SANDAIR
CORPORATION,

                         Defendants.


       The above-captioned action was randomly assigned to the undersigned magistrate judge
for final disposition, and a dispositive motion has now been filed. Unless all parties consent to
final disposition by a magistrate judge, the undersigned cannot enter a ruling on the pending
motion.     If the parties do not so consent, the case will be reassigned to a district judge.
Accordingly,


       IT IS ORDERED:

       1)       If the parties consent to final disposition of the case by the undersigned magistrate
                judge, on or before April 27, 2021, they shall complete the “CONSENT TO
                RANDOM ASSIGNMENT TO MAGISTRATE JUDGE” form located on the
                court’s website at http://www.ned.uscourts.gov/forms/. After all parties have signed
                this form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not electronically
                file this form or submit it to chambers.
       2)       In the absence of timely submitting the attached form in accordance with paragraph
                (1) of this order, the case will be reassigned to a district judge.

       Dated this 13th day of April, 2021.

                                                        BY THE COURT:

                                                        s/Michael D. Nelson
                                                        United States Magistrate Judge
